UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2383



FRANK PAUL LUKACS,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Doctor,
Director,   National    Institute   of    Health;
BERNADINE HEALY, Doctor, Dean, College of
Medicine,    Ohio   State     University;    RUTH
KIRSCHSTEIN, Doctor, Deputy Director, National
Institute of Health; NAOMI CHURCHILL, Direc-
tor, Office of Equal Employment Opportunity;
DIANE ARMSTRONG, National Institute of Health;
LINDA MORRIS, Acting Director, Office of Equal
Opportunity; GILBERT F. CASELLAS, Director,
United States Equal Employment Opportunity
Commission;    RONNIE   BLUMENTHAL,    Director,
Office of Federal Operations, United States
Equal   Employment    Opportunity    Commission;
LORETTA Y. WATSON, Chief, Intake and Control
Branch Compliance and Control Division Office
of Federal Operations; JAMES KING, Director,
Office   of   Personnel    Management;    RICHARD
KLAUSNER, Doctor, Director, National Cancer
Institute; EDWARD SONDIK, Doctor, Director,
NCHS,

                                             Defendants - Appellees.
                           No. 98-2384



FRANK PAUL LUKACS,

                                           Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Doctor,
Director, National Institute of Health; RUTH
KIRSCHSTEIN, Deputy Director, National Insti-
tute of Health; RICHARD KLAUSNER, Doctor,
Director, National Cancer Institute; NAOMI
CHURCHILL, Director; DIANE ARMSTRONG, Former
Director, OEO NIH; LINDA MORRIS, Acting Di-
rector; JANET RENO, United States Attorney
General; GILBERT F. CASELLAS, Director; JAMES
KING, Director, Office of Personnel Manage-
ment; JANICE LACHANCE, Director, Office of
Personnel Management; BERNADINE HEALY, Doctor,
Dean; EDWARD SONDIK, Doctor, Director NCHS;
PHILIP AMORUSO, Executive Director, National
Cancer Institute; MAXINE RICHARDSON, Equal
Opportunity Manager, National Cancer Insti-
tute; SANDRA THOMAS, Equal Employment Oppor-
tunity Manager, National Cancer Institute;
MARIANNE WAGNER, Personnel Officer, National
Cancer Institute; BEVERLY LOTT WYATT, Chief,
Research Contracts Branch; DAVID SNIGHT,
Chief, Research Contracts Branch; THOMAS MAYS,
Doctor, Director, National Cancer Institute
OTD; KATHLEEN SYBERT, Doctor, Deputy Director,
National Cancer Institute OTD; DARYL SANDRA
CHAMBLEE, Acting Director, Science Policy and
Technology Transfer; JOHN FOLEY, Former Direc-
tor, Division of Procurement,

                                          Defendants - Appellees.




                                2
                            No. 98-2386



FRANK PAUL LUKACS,

                                            Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES; HAROLD E. VARMUS, Doctor;
RICHARD KLAUSNER, Doctor; NAOMI CHURCHILL,
Director, Office of Equal Employment Oppor-
tunity, National Institute of Health; DIANE
ARMSTRONG, Former Director, OEO, National
Institute of Health; LINDA MORRIS, Acting
Director, Office of Equal Employment Oppor-
tunity, National Institute of Health; PHILIP
AMORUSO, Associate Director, National Cancer
Institute; THOMAS MAYS, Doctor, Director,
National Cancer Institute, Office of Technol-
ogy Development; KATHLEEN SYBERT, Doctor,
Deputy Director, National Cancer Institute,
Office   of   Technology   Development;   RUTH
KIRSCHSTEIN, Deputy Director, National Insti-
tute of Health; GILBERT F. CASELLAS, Director,
United States Equal Employment Opportunity
Commission; JAMES KING, Director, Office of
Personnel Management; JANET RENO, United
States Attorney General,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-379-PJM, CA-97-3359-PJM, CA-97-3495-PJM)


Submitted:   February 23, 1999            Decided:   March 19, 1999




                                 3
Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank Paul Lukacs, Appellant Pro Se. George Levi Russell, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                4
PER CURIAM:

     Frank P. Lukacs appeals the district court’s dismissal of

these civil actions as presenting duplicative claims to two other

of his cases pending before the same district court.                We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Lukacs v. Shalala, Nos. CA-97-379-PJM; CA-97-

3359-PJM; CA-97-3495-PJM (D. Md. Sept. 4, 1998).          We grant Lukacs’

motions to file attachments to his informal brief and deny his

motions   to   consolidate   these   appeals   with   a   fourth   case.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   AFFIRMED




                                     5